UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4) NEWLEAD HOLDINGS, LTD (Name of Issuer) Common Stock, $.01 Par Value (Title of Class of Securities) G64626 305 (CUSIP Number) July 28, 2016 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) Page 1 of 5 CUSIP No. 055384200 1 NAMES OF REPORTING PERSONS Perian Salviola I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES þ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.8%1 12 TYPE OF REPORTING PERSON (See Instructions) IN 1 Calculated on the basis of 408,497,124shares of the Issuer’s Common Stock issued and outstanding as disclosed by to the Reporting Person on July 27, 2016. Page 2 of 5 Item1(a).Name of Issuer: Newlead Holdings, Ltd. Item1(b).Address of Issuer’s Principal Executive Offices: 83 Akti Miaouli & Flessa Street iraeus Greece Item2(a).Names of Persons Filing: This Statement is filed by Perian Salviola (the “Reporting Person”). Item2(b).Addresses of Principal Business Offices or, if none, Residences: The address of the principal business office for Perian Salviola is 595 S. Federal Highway, Suite 300, Boca Raton, FL 33432. Item2(c).Citizenship: United States Item2(d).Title of Class of Securities: Common Stock, $.01 Par Value Item2(e).CUSIP Number: G64626305 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: None apply. Item4.Ownership: (a) The Reporting Person may be deemed to have beneficially owned 23,635,000 shares of Common Stock through her ownership of Pallas Holdings, LLC.The Reporting Person is a member and the sole manager of Pallas Holdings, LLC. The shares owned by the Reporting Person were issued in connection with the sale to a subsidiary of the Issuer by Pallas Highwall Mining LLC of Viking Prep Plant, LLC. In the Viking Prep Plant transaction, as part of the consideration, the Issuer issued a convertible note in the original principal amount of $24,000,000.In July 2016, the Company issued the Reporting Person 23,635,000 shares toward payment of such note. The Company has the option to pay the principal and interest in cash or shares of common stock. The acquisition agreement also includes a true-up of the proceeds from such shares, but the amount cannot be calculated until such time as all shares issued as consideration of the purchase price have been sold.The Issuer has previously issued shares to the Reporting Person, all of which have been sold. Page 3 of 5 (b) Percent of class of Common Stock beneficially owned by the Reporting Persons: 5.8% (c) Number of shares of Common Stock to which each Reporting Person has: (i) sole power to vote or to direct the vote: See Item 5 of cover page, which is incorporated herein by reference. (ii) shared power to vote or to direct the vote: See Item 6 of cover page, which is incorporated herein by reference. (iii) sole power to dispose or to direct the disposition of: See Item 7 of cover page, which is incorporated herein by reference. (iv) shared power to dispose or to direct the disposition of: See Item 8 of cover page, which is incorporated herein by reference. Item5.Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following£. Item6.Ownership of More than Five Percent on Behalf of Another Person: Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: Not applicable. Item8.Identification and Classification of Members of the Group: Not applicable. Item9. Notice of Dissolution of Group: Not applicable. Item10.Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 4 of 5 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: July 28, 2016 /s/ Perian Salviola PERIAN SALVIOLA Page 5 of 5
